Case 2:20-ap-01129-WB          Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36         Desc
                               Main Document    Page 1 of 13


  1   Robert P. Goe – SBN 137019
      Rafael R. Garcia-Salgado – SBN 283230
  2   GOE FORSYTHE & HODGES LLP
      18101 Von Karman Ave., Ste. 1200
  3   Irvine, CA 92612
      RGoe@goeforlaw.com
  4   RGarcia@goeforlaw.com
      Telephone: (949) 798-2460
  5   Facsimile: (949) 955-9437
  6   Attorneys for PH DIP, Inc.
  7
  8                              UNITED STATES BANKRUPTCY COURT
  9                CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
 10
 11   In re:                                              Case No. 2:18-bk-15972-WB
 12   PH DIP, INC.,
                                                          Chapter 11 Case
 13                Debtor and Debtor in Possession.
                                                          Adv. Case No.: 2:20-ap        -WB
 14   PH DIP, INC.,                                       COMPLAINT FOR:
 15   Plaintiff,                                             1. AVOIDANCE AND RECOVERY
 16                                                             OF INTENTIONAL
      v.                                                        FRAUDULENT TRANSFERS;
 17   TESLA, INC., a Delaware Corporation dba                2. AVOIDANCE AND RECOVERY
      TESLA MOTORS, INC.; HSBC BANK USA,                        OF CONSTRUCTIVE
 18   N.A.; LONE OAK FUND, LLC, a California                    FRAUDULENT TRANSFERS;
      Limited Liability Company; and COMPUTER
 19   MORTGAGE CORPORATION, a California                     3. AVOIDANCE AND RECOVERY
      Corporation.                                              OF CONSTRUCTIVE
 20
               Defendants.                                      FRAUDULENT TRANSFERS;
 21
                                                             4. RECOVERY OF CONSTRUCTIVE
 22                                                             FRAUDULENT TRANSFERS;

 23                                                          5. AVOIDANCE AND RECOVERY
                                                                OF PROPERTY OF THE
 24                                                             BANKRUPTCY ESTATE; AND

 25                                                          6. DISALLOWANCE OF CLAIMS

 26
 27
 28

                                                      1
Case 2:20-ap-01129-WB         Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                Desc
                              Main Document    Page 2 of 13


  1          PH DIP, Inc., formerly known as Playhut, Inc., a California Corporation, the Debtor and
  2   Debtor-in-Possession (the “Debtor” or “Playhut” or “Plaintiff”) and Plaintiff in this adversary
  3   proceeding, respectfully represents and alleges as follows:
  4                                   I.   JURISDICTION AND VENUE
  5          1.      This Court has jurisdiction to adjudicate the issues raised in this adversary
  6   proceeding under 28 U.S.C. § 1334 because the claims asserted herein arise under title 11 of the
  7   United States Code or arise in or relate to the Chapter 11 case of the debtor and debtor-in-
  8   possession, PH DIP, Inc., currently pending in the Bankruptcy Court as Bankruptcy Case 2:18-bk-
  9   15972-WB (the “Playhut Bankruptcy Case”). The outcome of this adversary proceeding will have
 10   a significant effect on the bankruptcy estate because it will impact the disposition of property of
 11   the estate and the amount of money available for distribution to creditors.
 12          2.      This action is a core proceeding under 28 U.S.C. § 157(b).
 13          3.      Pursuant to FRBP 7008, the Debtor consents to the Bankruptcy Court entering final
 14   judgment and order. Each Defendant is hereby notified that FRBP 7008(a) requires each
 15   Defendant to plead whether the claims for relief alleged against such Defendant are core or non-
 16   core and, if non-core, whether consent is given to the entry of final orders and judgment by the
 17   Bankruptcy Court.
 18          4.      This adversary proceeding involves property worth more than $1,000 and does not
 19   involve a consumer debt. Venue in this judicial district is appropriate under 28 U.S.C. §§ 1408
 20   and 1409(a) and/or (c) because Debtor’s bankruptcy case is pending in the Central District of
 21   California.
 22                                            II. THE PARTIES
 23          5.      The Debtor is a corporation organized under the laws of the State of California.
 24          6.      On May 24, 2018 (the “Petition Date”), the Debtor filed for bankruptcy protection
 25   under chapter 11 of the Bankruptcy Code.
 26          7.      On December 3, 2018 an Order was entered granting the Debtor’s Motion for
 27   Order Authorizing Change in Case Caption, in accordance with the name change of Playhut, Inc.,
 28   to PH DIP, Inc. [Docket No. 266].

                                                        2
Case 2:20-ap-01129-WB          Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36             Desc
                               Main Document    Page 3 of 13


  1           8.     The Debtor is operating its business and managing its affairs as a debtor-in-
  2   possession pursuant to Bankruptcy Code Sections 1107(a) and 1108.
  3           9.     On and before the Petition Date, and continuing to the present, Defendant Tesla
  4   Motors, Inc. (“Tesla”) was a corporation organized under the laws of Delaware. Pre-petition,
  5   Tesla was the lienholder of the vehicle belonging to Yu “Brian” Zheng (“Zheng”), the Debtor’s
  6   sole shareholder. At all relevant times, Tesla was an entity for whose benefit certain recoverable
  7   transfers alleged in this Complaint were made and/or an immediate or mediate transferee of such
  8   recoverable transfers.
  9           10.    Defendant HSBC Bank USA, National Association (“HSBC”) is a federally
 10   chartered national bank formed under the laws of the United States of America. HSBC holds a
 11   mortgage against Zheng’s primary residence, located at 19901 Tennessee Trail, Walnut California.
 12   At all relevant times, HSBC was an entity for whose benefit certain recoverable transfers alleged
 13   in this Complaint were made and/or an immediate or mediate transferee of such recoverable
 14   transfers.
 15           11.    Defendant Lone Oak Fund, LLC (“Lone Oak”) is a California Limited Liability
 16   Company that holds a mortgage against Zheng’s primary residence, located at 19901 Tennessee
 17   Trail, Walnut California. At all relevant times, Lone Oak was an entity for whose benefit certain
 18   recoverable transfers alleged in this Complaint were made and/or an immediate or mediate
 19   transferee of such recoverable transfers.
 20           12.    Defendant Computer Mortgage Corporation (“CMC”) is a corporation formed
 21   under the laws of the state of California. CMC holds a mortgage against Zheng’s primary
 22   residence, located at 19901 Tennessee Trail, Walnut California. At all relevant times, CMC was
 23   an entity for whose benefit certain recoverable transfers alleged in this Complaint were made
 24   and/or an immediate or mediate transferee of such recoverable transfers.
 25                                    III. GENERAL ALLEGATIONS
 26           13.    The allegations contained in paragraphs 1-12, inclusive, are re-alleged and
 27   incorporated herein by this reference, as though set forth in full.
 28

                                                         3
Case 2:20-ap-01129-WB         Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                 Desc
                              Main Document    Page 4 of 13


  1          14.     Founded in 1992, Playhut became a leader in the toy industry, producing toys that
  2   allowed children to play in imaginative and educational ways, including indoor and outdoor play
  3   structures, baby structures, dolls, and plushes that incorporated interactive features such as games
  4   and themed environments. With licenses from Disney, Nickelodeon, Sesame Street, and others
  5   that allowed Playhut to put their images on its play structures, Playhut grew into a toy producer
  6   with significant market share of toy structures and other products for primarily the toddler age
  7   range. Playhut had relationships with major retailers such as Wal-Mart, Canadian Tire, T.J. Maxx,
  8   Walgreens, and Amazon.
  9          15.     At the head of Playhut was its founder, sole shareholder, President, and Chief
 10   Executive Officer, Zheng, who was ultimately responsible for overseeing the day-to-day business
 11   operations and financial performance of Playhut and who was involved in supervising all aspects
 12   of Playhut’s financial affairs.
 13          16.     During the four years leading up to the Petition Date, Zheng was causing Playhut to
 14   pay millions of dollars to third parties for his personal benefit and/or on behalf of his personal
 15   obligations.
 16          17.     Utilizing funds transferred from Playhut prior to the Petition Date, Zheng was able
 17   to and did maintain an extravagant lifestyle, including several luxury cars, a multi-million dollar
 18   11,000-square-foot home, and the like.
 19          18.     According to Playhut’s Schedules of Assets and Liabilities, its assets totaled
 20   approximately $4 million while its liabilities totaled approximately $21 million.
 21          19.     The Debtor made multiple pre-petition transfers (the “Pre-Petition Transfers”) of
 22   property to each Defendant. The Pre-Petition Transfers were all made solely for the benefit of
 23   Zheng in order to pay down the liens against his personal vehicle and his primary residence. The
 24   Pre-Petition Transfers had no relationship to the Debtor or its legitimate business. The Pre-
 25   Petition Transfers were as follows:
 26                  $21,132.50 to Lone Oak on each of May 1, June 1, July 3, August 1, and October 5,
 27          2017;
 28                  $13,837.35 to HSBC on each of October 5, 2017, November 10, 2017, and

                                                         4
Case 2:20-ap-01129-WB         Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                Desc
                              Main Document    Page 5 of 13


  1          December 8, 2017, as well as January 5, February 8, March 8, and April 12, 2018;
  2                  $8,492.92 to CMC on December 13, 2017, as well as on each of January 3,
  3          February 6, March 8, April 9, and May 11, 2018.
  4                  $2,493.36 to Tesla on each of October 2, November 1 and December 1, 2017,
  5          January 2, February 2, March 2, April 2, and May 2, 2018.
  6          20.     In all, in terms of Pre-Petition Transfers, Tesla received $19,946.88.           CMC
  7   received $50,957.52. HSBC received $96,861.45. Lone Oak received $84,530.
  8          21.     The Debtor’s payments to HSBC, Lone Oak, CMC, and Tesla were made solely for
  9   the benefit of Zheng and his relatives, and had no relationship to the Debtor’s business or affairs.
 10                                   IV. FIRST CLAIM FOR RELIEF
 11   (All Defendants – Avoidance and Recovery of Intentional Fraudulent Transfers Pursuant to
 12        11 U.S.C. §§ 502(d), 544, 548, 550, 551; Cal. Civ. Code §§ 3439.04, 3439.07, 3439.08)
 13          22.     The allegations contained in paragraphs 1 through 21, inclusive, are re-alleged and

 14   incorporated herein by this reference as though set forth in full herein.

 15          23.     During the four-year period immediately preceding the Petition Date, Zheng caused

 16   Playhut to make the Pre-Petition Transfers to or for the benefit of Defendants.

 17          24.     The Pre-Petition Transfers were made by Playhut, at Zheng’s direction, with the

 18   actual intent to hinder, delay, or defraud its creditors. Specifically, Zheng caused Playhut to make

 19   these Pre-Petition Transfers to or for the benefit of the Defendants to fund Zheng’s opulent

 20   personal lifestyle and personal proclivities and residence, and not to sustain or promote the

 21   business of Playhut, even though he knew or consciously or recklessly chose to ignore the facts

 22   known to him that strongly suggested that Playhut was in dire financial straits and was

 23   undercapitalized, insolvent and unable to pay its debts as they became due in the ordinary course

 24   of business.

 25          25.     Defendants did not take any of the Pre-Petition Transfers for a reasonably

 26   equivalent value and/or did not take such Pre-Petition Transfers in good faith. Specifically, the

 27   Defendants: (a) knew or consciously or recklessly chose to ignore facts known to them that

 28   strongly suggested that they were being paid by Playhut because the transfers were identified as

                                                        5
Case 2:20-ap-01129-WB         Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                Desc
                              Main Document    Page 6 of 13


  1   emanating from that entity; (b) knew or consciously chose to ignore facts known to them that
  2   strongly suggested that the services, if any, that Defendants provided in exchange for those
  3   payments were not for Playhut but rather were for Zheng; and (c) knew or consciously or
  4   recklessly chose to ignore facts known to them that strongly suggested the services, if any,
  5   provided by them for such payments conferred no or less than substantially equivalent value upon
  6   Playhut.
  7          26.     The Pre-Petition Transfers were made either in anticipation of bankruptcy and/or to
  8   prevent the Debtor from paying its debts.
  9          27.     The Pre-Petition Transfers were made for the purpose of preventing a prospective
 10   bankruptcy trustee and/or creditors of the Debtor from obtaining the value of the Transfers.
 11          28.     The Pre-Petition Transfers were made with the actual intent to hinder, delay, or
 12   defraud creditors, including the Debtor.
 13          29.     At all relevant times, the Transfers were voidable under Cal. Civ. Code §§
 14   3439.04(a) and 3439.07 by one or more creditors who held and hold unsecured claims against
 15   Playhut that were and are allowable against its estate under 11 U.S.C. § 502, or that were not and
 16   are not allowable only under 11 U.S.C. § 502(e).
 17          30.     The Transfers were fraudulent transfers avoidable under 11 U.S.C. §§ 544 and 548
 18   and California Civil Code §§ 3439.04, 3439.07, and 3439.09. The Debtor may recover for the
 19   benefit of the estate the Transfers, or the value of the Transfers, from Defendants, or any
 20   immediate or mediate transferee of the Defendants, pursuant to 11 U.S.C. §§ 548, 550, and 551.
 21                                  V.   SECOND CLAIM FOR RELIEF
 22    (All Defendants – Avoidance and Recovery of Constructive Fraudulent Transfers Pursuant
 23    to 11 U.S.C. §§ 544(b), 548, 550(a), 551; California Civil Code §§ 3439.04, 3439.05, 3439.07,
 24                                              3439.08, 3439.09)
 25          31.     The allegations contained in paragraphs 1 through 30, inclusive, are re-alleged and

 26   incorporated herein by this reference as though set forth in full herein.

 27          32.     At all relevant times within the four years immediately preceding the Petition Date,

 28   Playhut: (a) was insolvent, or became insolvent as a result of the Pre-Petition Transfers; (b) was

                                                         6
Case 2:20-ap-01129-WB         Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                Desc
                              Main Document    Page 7 of 13


  1   engaged in or was about to engage in a business or a transaction for which its remaining assets
  2   were unreasonably small in relation to the business or transaction; or (c) intended to incur, or
  3   believed or reasonably should have believed that it would incur, debts beyond its ability to pay as
  4   they became due.
  5          33.     At all relevant times, the Pre-Petition Transfers were voidable under Cal. Civ. Code
  6   §§ 3439.04(b) or 3439.05 and Cal Civ. Code § 3439.07 by one or more creditors who held and
  7   hold unsecured claims against Playhut that were and are allowable against its estate under 11
  8   U.S.C. § 502 or that were not and are not allowable only under 11 U.S.C. § 502(e).
  9                                   VI. THIRD CLAIM FOR RELIEF
 10    (All Defendants – Avoidance and Recovery of Constructive Fraudulent Transfers Pursuant
 11                                to 11 U.S.C. §§ 548(a)(1)(B) and 550(a))
 12          34.     The allegations contained in paragraphs 1 through 33, inclusive, are re-alleged and

 13   incorporated herein by this reference as though set forth in full herein.

 14          35.     Defendants did not take any of the Pre-Petition Transfers for a reasonably

 15   equivalent value and/or did not take such Pre-Petition Transfers in good faith.

 16          36.     At all relevant times within the four years immediately preceding the Petition Date,

 17   Playhut: (a) was insolvent, or became insolvent as a result of the Transfers; (b) was engaged in or

 18   was about to engage in a business or a transaction for which its remaining assets were

 19   unreasonably small in relation to the business or transaction; or (c) intended to incur, or believed

 20   or reasonably should have believed that it would incur, debts beyond its ability to pay as they

 21   became due.

 22                                 VII. FOURTH CLAIM FOR RELIEF

 23    (All Defendants – Recovery of Constructive Fraudulent Transfers Pursuant to 11 U.S.C. §
 24                                                 550(a)(2))
 25          37.     The allegations contained in paragraphs 1 through 36, inclusive, are re-alleged and

 26   incorporated herein by this reference as though set forth in full herein.

 27          38.     To the extent that the Defendants, named and unnamed, are not the initial

 28   transferees of the Pre-Petition Transfers and/or Post-Petition Transfers, such Defendants are

                                                        7
Case 2:20-ap-01129-WB          Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                  Desc
                               Main Document    Page 8 of 13


  1   immediate or mediate transferees of the initial transferee of such payments.
  2           39.     To the extent that the Defendants, named and unnamed, are the immediate or
  3   mediate transferees of the initial transferee of the Pre-Petition Transfers, such Defendants did not
  4   take such transfers for value and/or in good faith and/or without knowledge of the avoidability of
  5   such Pre-Petition Transfers.
  6           40.     Each of the Pre-Petition Transfers referred to in this claim for relief is recoverable
  7   from such Defendants, named and unnamed, as an immediate or mediate transferee of the transfers
  8   Zheng caused Playhut to make to the initial transferees thereof.
  9                                   VIII. FIFTH CLAIM FOR RELIEF
 10         (All Defendants – Avoidance and Recovery of Property of the Bankruptcy Estate)
 11           41.     The allegations contained in paragraphs 1 through 40, inclusive, are re-alleged and
 12   incorporated herein by this reference as though set forth in full herein.
 13           42.     Defendants are in possession of the property received through the Pre-Petition
 14   Transfers.
 15           43.     As the subject of the Pre-Petition Transfers is property of the bankruptcy estate
 16   pursuant to 11 U.S.C. § 541, pursuant to 11 U.S.C. §§ 542 and 550, the Debtor is entitled to
 17   turnover of its interest in the Pre-Petition Transfers, and/or the value of its interest in the Pre-
 18   Petition Transfers.
 19           44.     Once the Pre-Petition Transfers are recovered, pursuant to 11 U.S.C. § 551, the
 20   Pre-Petition Transfers are preserved for the benefit of the estate.
 21                                    IX. SIXTH CLAIM FOR RELIEF
 22      (All Defendants – Disallowance of All Claims Pursuant to 11 U.S.C. §§ 502(d) and (j))
 23           45.     The Debtor realleges and incorporates herein by reference each and every
 24   allegation contained in paragraphs 1 through 44 as though set forth here in full.
 25           46.     Defendants are entities from which property is recoverable under 11 U.S.C. § 550.
 26           47.     Defendants are transferees of the above-described Pre-Petition Transfers and/or
 27   Post-Petition Transfers, which are avoidable under 11 U.S.C. §§ 548 and 549.
 28

                                                          8
Case 2:20-ap-01129-WB          Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                 Desc
                               Main Document    Page 9 of 13


  1          48.      Defendants have not paid the amount of the Preferential Transfers, or turned over
  2   such property, for which Defendants are liable under 11 U.S.C. § 550.
  3          49.      Pursuant to 11 U.S.C. § 502(d), any and all claims of Defendants and/or their
  4   assignees against the Debtor’s estate must be disallowed until such time as Defendants pay to the
  5   Debtor an amount equal to the aggregate amount of all of the avoided Pre-Petition Transfers, plus
  6   interest thereon and costs.
  7          50.      Pursuant to 11 U.S.C. § 502(j), any and all claims of Defendants, and/or their
  8   assignees, against the Debtor’s estate previously allowed by the Debtor must be reconsidered and
  9   disallowed until such time as Defendants pay to the Debtor an amount equal to the aggregate
 10   amount of all of the Pre-Petition Transfers which have been avoided under 11 U.S.C. § 550.
 11          WHEREFORE, the Debtor prays for judgment against Defendants as follows:
 12          AS TO THE DEBTOR’S FIRST THROUGH FIFTH CLAIMS FOR RELIEF:
 13                1. For avoidance and recovery of the Pre-Petition Transfers;
 14                2. That the avoided Pre-Petition Transfers be preserved for the benefit of the Debtor’s
 15                   bankruptcy estate;
 16                3. For turnover of the Pre-Petition Transfers or their equivalent value;
 17                4. For interest as permitted by law from the date of the Pre-Petition Transfers;
 18          AS TO THE DEBTOR’S SIXTH CLAIM FOR RELIEF:
 19                5. For an Order disallowing, in accordance with 11 U.S.C. §§ 502(d) and (j), any
 20                   claims held by Defendants and/or their assignees until Defendants satisfy the
 21                   judgment being granted in this action.
 22          AS TO ALL CLAIMS FOR RELIEF:
 23                6. For costs of suit incurred herein, including, without limitation, attorney’s fees;
 24                7. For interest at the legal rate on all damages and sums awarded to Plaintiff; and
 25                8. For such other and further relief as the Court may deem just and proper.
 26   ///
 27
 28   ///

                                                          9
Case 2:20-ap-01129-WB       Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36          Desc
                            Main Document   Page 10 of 13


  1
  2
      Dated: May 21, 2020                            GOE FORSYTHE & HODGES LLP
  3
  4
                                                     By: /s/Robert P. Goe
  5                                                     Robert P. Goe
                                                        Rafael R. Garcia-Salgado
  6                                                     Counsel to PH DIP, Inc., Debtor and
                                                        Debtor in Possession
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                10
          Case 2:20-ap-01129-WB                  Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                                      Desc
                                                 Main Document   Page 11 of 13

 Attorney or Party Name, Address, Telephone & FAX                         FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Robert P. Goe - State Bar No. 137019
 Rafael R. Garcia-Salgado - State Bar No. 283230
 GOE FORSYTHE & HODGES LLP
 18101 Von Karman Avenue, Suite 1200
 Irvine, CA 92612
 RGoe@goeforlaw.com
 RGarcia@goeforlaw.com
 Phone:     (949)798-2460
 Facsimile: (949) 955-9437


 Attorney for Plaintiff

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                             DIVISION

 In re:

 PH DIP, INC.,                                                            CASE NO.: 2:18-bk-15972-WB
                                                                          CHAPTER: 11
                                                                          ADVERSARY NO.: 2:20-ap-

                                                          Debtor(s).
PH DIP, INC.,




                                                          Plaintiff(s)
                                                                             SUMMONS AND NOTICE OF STATUS
                         Versus                                           CONFERENCE IN ADVERSARY PROCEEDING
 TESLA, INC., a Delaware corporation dba TESLA                                        [LBR 7004-1]
 MOTORS, INC.; HSBC BANK USA, N.A; LONE OAK
 FUND, LLC, a California limited liability company; and
 COMPUTER MORTGAGE CORPORATION, a California
 corporation,
                                              Defendant(s)
TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
written response is                   . If you do not timely file and serve the response, the court may enter a judgment by
default against you for the relief demanded in the Complaint.

A status conference in the adversary proceeding commenced by the Complaint has been set for:

            Hearing Date:                                 Address:
            Time:                                            255 East Temple Street, Los Angeles, CA 90012
            Courtroom:                                       3420 Twelfth Street, Riverside, CA 92501
                                                             411 West Fourth Street, Santa Ana, CA 92701
                                                             1415 State Street, Santa Barbara, CA 93101
                                                             21041 Burbank Boulevard, Woodland Hills, CA 91367

          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 1                                   F 7004-1.SUMMONS.ADV.PROC
         Case 2:20-ap-01129-WB                   Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                                      Desc
                                                 Main Document   Page 12 of 13


You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                KATHLEEN J. CAMPBELL
                                                                                CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                By:
                                                                                             Deputy Clerk




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 2                                   F 7004-1.SUMMONS.ADV.PROC
         Case 2:20-ap-01129-WB                   Doc 1 Filed 05/21/20 Entered 05/21/20 17:57:36                                      Desc
                                                 Main Document   Page 13 of 13


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
_________________________________________________________________________________________________
_________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                    Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                       Page 3                                   F 7004-1.SUMMONS.ADV.PROC
